Citation Nr: 0524357
Decision Date: 09/06/05	Archive Date: 11/10/05

DOCKET NO. 00-14 522A                       DATE SEP 06 2005


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the veteran's death.

2. Entitlement to service connection for the cause of the veteran's death.

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION
The veteran served on active duty from June 1942 to April 1944. He died in January 1981. The appellant is the veteran's surviving spouse.


This matter comes before the B6ard of Veterans' Appeals (Board) on appeal from a March 1999 rating action issued' by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which confirmed an April 1998 RO denial. The appellant filed a notice of disagreement (NOD) with the March 1999 decision in March 2000. Thus, the April 1998 rating action became final. The RO issued a statement of the case (SOC) in May 2000. In July 2000, the RO received an untimely substantive appeal from the appellant. But, in a June 2002 supplemental statement of the case, the RO reviewed, and denied, the claim on the merits following the enactment of the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which included provisions governing reopening and readjudicating previously disallowed claims. The same month, the appellant requested a Travel Board hearing, thereby indicating her desire to appeal the decision.

In January 2003, the appellant testified at a on appeal before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript is associated with the record.

In April 2003, the Board ordered that development be undertaken by the Board's Evidence Development Unit (EDU) under 38 C.F.R. § 19.9(a)(2) (2002). In May

- 2 


2003, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), including 38 C.F.R. § 19.9(a)(2)(ii) (regarding notice to the veteran and his representative/attorney of the evidence obtained as a result of Board development and the opportunity to respond). See also 38 C.F.R. § 20.903 (2002); Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV). In DAV, the Federal Circuit Court explained that the proper procedure was to permit the RO an opportunity to review in the first instance any evidence procured as result of Board development. ld. In December 2003, the Board remanded the case to the RO consistent with the holding in DAV. The case is now before the Board for further appellate consideration.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO. If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case. Barnettv. Brown, 8 Vet. App. 1,4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

FINDINGS OF FACT

1. The VA has fulfilled, to the extent possible, its notice and duty to assist duties to the appellant by obtaining and fully developing all relevant evidence necessary for the equitable disposition of the issues addressed in this decision.

2. In an April 1998 rating decision, the RO denied the appellant's claim for entitlement to service connection for the cause of the veteran's death, she was informed of this decision the same month but did not file an NOD within one year of notification.

3. Evidence added to the record since the April 1998 rating decision is new evidence that bears directly and substantially upon the specific matter under

- 3 


consideration which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to decide fairly the merits of the appellant's claim.

4. The veteran died in January 1981, as a result of cerebral hemorrhage due to, or as a consequence of, brain tumor which had metastasized from lung cancer.
5. The appellant was married to the veteran at the time of his death.
6. The veteran's certificate of death lists the immediate cause of death as cerebral
hemorrhage due to brain metastasis due to lung cancer.

7. At the time of the veteran's death, he was service-connected only for psychoneurosis, anxiety state (formerly characterized as hypochondriacal reaction) rated as 10 percent disabling. '.

8. There is no competent evidence that establishes a nexus between the cause of the veteran's death and service, to include due to smoking during service, or shows that the veteran's service-connected psychiatric disability substantially or materially contributed to the cause of his death.

CONCLUSIONS OF LAW

1. The April 1998 rating decision, denying service connection for the cause of the veteran's death, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2. New and material evidence has been received since the April 1998 rating decision sufficient to reopen the appellant's claim for service connection for the

- 4 


cause of the veteran's death. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 2001).

3. A service-connected disability did not cause or contribute substantially or materially to the cause of the veteran's death, nor may lung cancer that caused the veteran's death be attributed to nicotine dependence incurred in service nor may it be presumed to have been incurred in service. 38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of2000 (VCAA) was enacted and became effective. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004). It is applicable to all claims for VA benefits, to include claims to reopen. Besides eliminating the requirement that a claimant submit evidence of a well-grounded claim, it describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. In August 2001 , VA issued regulations to implement the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)). The amendments became effective on November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), which became effective August 29, 2001.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to

- 5 


provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See VAOPGCPREC 7-2004. Usually, VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfieldv. Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that tht implementing regulations modify the definition of new and material evidence and provide for assistance to a claimant on claims to reopen. See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. §§ 3;156(a), 3.159(c) (2004)). Because the veteran's request to reopen the previously denied  claim of service connection for the cause of the veteran's death was received before August 29, 2001, these regulatory provisions do not apply. The VCAA appears to have left intact the requirement that a claimant must first present new and material evidence in order to reopen a pre:vious1y and finally denied claim under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005). It is specifically noted that nothing in the VCAA shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f) (West 2002).

Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case with respect to the issue of whether new and material evidence has been received to reopen the appellant's claim for entitlement to service connection for the cause of the veteran's death, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the appellant's claim. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the favorable nature of the Board's decision in reopening the appellant's claim. See, e.g., Bernardv. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92,57 Fed. Reg. 49,747 (1992).

- 6 


After examining the record, the Board also is satisfied that all relevant facts have been properly developed, to the extent possible, and no further notice or assistance to the appellant is required to comply with the VCAA with regard to the issue of service connection for the cause of the veteran's death. In compliance with the December 2003 Board remand, VA contacted the San Francisco VA Medical Center (VAMC) to obtain copies of medical records dated from April 1944 until the veteran's death in January 1981. In an August 2004 response, the VAMC indicated that they had no records for the veteran for the period in question. The evidence, however, includes statements from the veteran's fee-basis psychiatrist dated in the 1940's, VA medical records dated from August 1980, when the veteran was first diagnosed with lung cancer until his death in January 1981, and reports from University of California Hospital. The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist." Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

In addition, the record was reviewed by VA respiratory and psychiatric examiners, who rendered opinions on the etiology of the veteran's lung cancer in December 2004 and February.2005. The appellant was afforded the opportunity to provide lay or medical evidence, which might support her claim. She completed a tobacco use questionnaire, submitted various statements and an Internet article on smoking, and testified at a Travel Board hearing. In September 1994, she provided a vague statement that, as a truck driver in the Navy, the veteran had no idea what chemicals, explosive material, etc. that he was transporting, and that it has been proven that cigarettes are addictive and filled with dangerous chemicals and cause lung cancer. A January 1998 request for a medical certificate from a physician concerning the veteran's cancer and its relationship to smoking in service was not returned. The duty to assist is "not a one way street," and VA can only proceed so far without help from the appellant herself. Warm off v. Brown, 8 Vet. App. 517, 522 (1996). Service medical records and certificates of marriage and death have been associated with the claims file. Since her claim was originally denied prior to the enactment of the VCAA, in June 2002, the RO readjudicated it on the merits.

- 7 


Given the foregoing, the Board finds that VA has substantially complied with the Board's December 2003 remand with regard to the issues discussed in this decision. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). Moreover, the Board finds that the VA has obtained, or made reasonable efforts to obtain, all medical evidence, which might be relevant to the appellant's claim. Accordingly_ the Board finds that no further assistance to the veteran in acquiring medical evidence is required by statute. 38 U.S.C.A. § 5103A (West 2002). Under these circumstances, the Board finds that the service medical records, private physician's statements, a tobacco use questionnaire,
certificates of marriage and death, lay testimony and statements, and non-VA and
,
VA treatment and examination reports, which evaluate the status of the veteran's
health and the etiology surrounding his death, are adequate for determining whether service connection for the cause of the veteran's death is warranted.

In Pelegrini, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the VCAA's enactment. The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice. Rather, the appellant has the right to content complying notice and proper subsequent VA process. Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. Although VCAA notice was provided to the appellant after the initial adjudication, the appellant has not been prejudiced thereby. In a June 1994 letter, the AOJ asked the appellant to submit information regarding her allegation that the veteran's death was due to exposure to cancercausing agents in the South Pacific from 1942 to 1944, to include specifying the

- 8 


cancer-causing materials that he was exposed to and the exact times and places of exposure, if known. In a January 1998 letter, the AOJ asked the appellant to complete a tobacco use questionnaire to identify the disabilities the veteran had and his smoking, or other tobacco use, history; to complete a medical history form to summarize treatment the veteran received for the claimed disorders; to complete authorization forms to obtain pertinent records; to ask the veteran's doctor to complete a medical certificate form or to provide evidence that related the claimed disorders to in-service tobacco use or service-related nicotine dependence; to provide evidence that the veteran began smoking in service; to provide copies of physical examination reports reflecting how long the veteran had been smoking; and to provide evidence of exposure to second-hand smoke.

In a May 1998 letter, the AOJ informed the appellant that in order to establish entitlement to benefits, the evidence must show that the claimed disorder either began during the veteran's military service, or was permanently aggravated during service, and that the veteran had a residual disability at the time of death and indicated that they had sought records from the University of California San Francisco Medical Center. VA satisfied its duty to notify by means of an April 2005 letter froin the AOJ to the appellant that was issued prior to the certification of the appeal to the Board. That letter informed the appellant of what evidence was required to substantiate her service-connection claim, what evidence VA had obtained, and of her and VA's respective duties for obtaining evidence. The appellant was also asked to let the AOJ know if there was any other evidence or information that she thought would support her claim or to send any evidence in her possession that pertained to her claim and notified the appellant that it was her responsibility to make sure that VA received all requested records that are not in the possession of a Federal department or agency. Although the April 2005 letter did not describe the standard governing new and material evidence, there is no prejudice to the appellant as to this issue because the Board is reopening her claim. The cover letters to the supplemental statements of the case (SSOCs) issued in June 2002 and April 2005, gave the appellant additional time to make any comment she

- 9 


wished. At the end of the Travel Board hearing, the appellant was given time to provide additional comments to add to the record. The Board acknowledges that the VCAA letter did not precede the initial RO adjudication, see Pelegrini, 181Vet. App. at 118-20, but that letter, the cover letters to the SSOCs, and the hearing provided the appellant with ample opportunity to respond before the case was forwarded to the Board for appellate consideration. Thus, the content of the notice provided to the appellant as to the issue of service connection for the cause of the veteran's death fully complied '}ith the requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. Not only has the appellant been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices, but the actions taken by VA have
, .
essentially cured the error in the 'timing of notice. Further, the Board finds that the
purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim. See Mayfieldv. Nic;holson, 19 Vet. App. 103, 123-29 (2005). For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. Id. (holding timing-of-notice error not prejudicial where fairness of adjudication was unaffected because appellant was able to participate effectively in processing of claim); see also 38 U.S.C.A. § 7261(b)(2); see Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) (harmless error). As such, the Board finds that there has been no prejudice to the appellant in this case that would warrant further notice or development, her procedural rights have not been abridged, and the Board will proceed with appellate review. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 Vet. App. at 393.

- 10 


Analysis

New and Material Claim

The first issue before the Board is whether the appellant has submitted new and material evidence to reopen her previously denied claim for entitlement to service connection for the cause of the veteran's death. As previously indicated, the requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The RO first denied a claim for entitlement to service connection for cause of the veteran's death in an April 1998 rating decision, noting that there was no evidence that the veteran's service-connected psychiatric condition caused or contributed to the veteran's death, that lung cancer was not shown in service or within one year after discharge, and that there was no medical certificate showing that the veteran was not addicted to smoking before service and that such addiction began in service as he had reported smoking two packs of cigarettes a day since he was an adolescent. The appellant did not submit an NOD within one year of notification of denial. In a March 1999 rating decision, the RO reopened, and confirmed the previous denial of, her claim for service connection for the cause of the veteran's death following receipt of a tobacco use questionnaire. She was notified of the RO's action and advised of her appellate rights the same month; the appellant later perfected her appeal.

Since the appellant did not submit a timely NOD with regard to the April 1998 rating decision, it became final and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004); 38 C.F.R. § 20.1103 (2004).

- 11 


When a claim to reopen is presented, a two-step analysis is performed. The first step of which is a determination of whether the evidence presented or secured since the last final disallowance ofthe. claim is "new and material." See Elkins v. Wrst, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 D.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); Mania v. Derwinski, 1 Vet. App. 140 (1990). New and material evidence is evidence not previously submitted to
agency decisionmakers which bears directly and substantially upon the specific matter under consideration, whiqh is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (effective prior to August 29,2001). Second, if VA determines that the evidence is new and material, vA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled. The second step becomes applicable only when the preceding step is satisfied. See v,argas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is not material, the inquiry ends and the claim cannot be reopened. The Board has reviewed all the evidence of record, and for the reasons and bases set forth below concludes that new and material evidence sufficient to reopen the appellant's claim for service connection for the cause of the veteran's death has been received.

The evidence presented or secured since the April 1998 rating decision includes: December 2004 and February 2005 VA medical opinions, which conclude that the veteran did not acquire nicotine dependence in service and that the evidence did not show that the veteran's service-connected psychiatric disorder led to increased smoking by the veteran and ultimately lung cancer; a tobacco questionnaire; an Internet article on smoking; hearing testimony and lay statements from the appellant supporting her contentions that the veteran increased his smoking in service due to the ready availability of cigarettes and his psychiatric condition. The majority of this evidence is clearly new, in that it is not redundant of other evidence previously

- 12 


considered. Moreover, much of this evidence is material to the issue under consideration, as it includes medical opinions on smoking and nicotine dependence and their relationship to the veteran's development of lung cancer. As such this evidence bears directly and substantially upon the specific matter under consideration and is so significant that it must be considered in order to fairly decide the merits of the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to August 29,2001). Accordingly, the appellant's service-connection claim for the cause of the veteran's death is reopened. To this extent, the appeal is granted.

Service Connection for Cause of Death

Initially, the Board observes that the appellant's claim rests primarily on the her contentions that the veteran's smoking that led to lung cancer and his death increased in service due to the ready availability of cigarettes and his service-connected psychiatric disability.

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303 (2004). Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. See 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later). Certain chronic disabilities, such as malignant tumors (cancer), will be presumed to be related to service if manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A.
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2004).

- 13 


The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other
evidence. Caluza v. Brown, 7  Vet. App. 498, 511 (1995).

To establish service connection for the cause of the veteran's death, evidence must
be presented, which in some fashion links the fatal disease to a period of military
,
service or an already service-connected disability. See 38 U.S.C.A. §§ 1110, 1310
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997). In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death, it must alone or with some other condition be the immediate or underlying cause or be etiologically related. For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

As of June 9, 1998, the Board observes that 38 C.F.R. § 3.300 (2004) bars service connection for disabilities claimed to be due to veterans use of tobacco products during service. But the claim in this case was initiated in April 1998 and the RO properly considered the appeal under the law and regulations existing before June 9, 1998.

With regard to tobacco use, the VA General Counsel issued a precedent opinion in January 1993 that clarified when benefits may be awarded based upon tobacco use

- 14


in service. See VAOPGCPREC 2-93 (Jan. 13, 1993). The General Counsel concluded that, if it is determined that a veteran incurred a disease or injury as a result of tobacco use in the line of duty in the active military, naval, or air service, service connection may be established for disability or death resulting from that disease or injury, even if the disease or injury does not become manifest until after discharge from service. As to the question of whether nicotine dependence per se may be considered a disease or injury for VA disability compensation purposes, the General Counsel deferred to the Board's evaluation of the matter. The General Counsel held that such a determination "is essentially an adjudicative matter to be resolved by adjudicative personnel based on accepted medical principles relating to that condition." ld.

The VA General Counsel revisited issues pertaining to tobacco use and nicotine dependence in May 1997. See VAOPGCPREC 19-97 (May 13, 1997). Referring to a memorandum issued by the VA Under Secretary for Health earlier that same month--to the effect that nicotine dependence may be considered a "disease" for VA compensation purposes--the VA General Counsel indicated that, assuming VA adjudicators adopted the Under Secretary's conclusion that nicotine dependence may properly be considered a disease, then two questions would remain to be answered by adjudicators evaluating a claim for benefits for tobacco-related disability secondary to nicotine dependence under 38 C.F.R. § 3.3l0(a): (1) whether the veteran acquired a dependence on nicotine during service; and (2) whether nicotine dependence which arose during service may be considered the proximate cause of disability occurring after service. The General Counsel indicated that whether a veteran was dependent on nicotine is a medical issue, and stated that, in making determinations on proximate cause, adjudicative personnel must consider whether there is a supervening cause of the claimed disability, which severs the causal connection to the service-acquired nicotine dependence. It was noted that such supervening causes could include sustained full remission of the service-related nicotine dependence and subsequent resumption of the use of

- 15 


tobacco products, creating a de novo dependence, or exposure to environmental or occupational agents. See Davis v. West, 13 Vet. App. 178 (1999).

At the time of his death, in January 1981, the appellant had been married to the
veteran since 1952 and he was service-connected only for psychoneurosis, anxiety
state (formerly characterized as hypochondriacal reaction), rated as 10 percent disabling.. The certificate of death shows that the veteran's death was due to cerebral hemorrhage due to metastasis of lung cancer to the brain. The veteran was not service connected for any of the diseases listed on his certificate of death.

The appellant does not claim, and the evidence does not show, that the veteran's lung cancer began in service or was manifested within one year of discharge. The record reflects that the veteran's lung cancer was first diagnosed in August 1980, over 35 years after the veteran's period of service, many years beyond the one-year presumptive period for lung canser, and there is no medical evidence that links lung cancer to service. Accordingly, service connection on a direct basis under 38 C.F.R. §3.303 or on a presumptive basis under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) is not warranted.

Service medical records show that in October 1943 the veteran was smoking 8 to 10 cigarettes a day. During the 1940s and 1950s, some of the VA examination and hospital reports indicated that the veteran smoked but only one quantified it, that was one pack every two days in March 1945. All of them reveal normal clinical findings for the veteran's lungs.

On a tobacco use questionnaire, the appellant indicated that the veteran began smoking in 1942 and that he never stopped; that he did not smoke before service and that he smoked two packs a day during and after service, which ceased when he died.

- 16 


In August 1980, the veteran was hospitalized by VA and diagnosed with lung cancer. He reported having smoked 2 packs per day since adolescence, but had decreased to 1 pack per day over the previous 6 months.

University of California Medical Center records show that in September 1980, the veteran reported an 80-pack per year history of smoking and that he continued to smoke a pack a day.

At her Travel Board hearing, the appellant and her representative noted that the February 1944 Report of Medical Survey that led to the veteran's discharge from service revealed aggravation of the veteran's pre-enlistment neurosis due to combat experience. As such, they argued that the veteran's nicotine addiction was also aggravated by military service and should therefore be service-connected as a secondary condition, that the aggravated nicotine condition was a direct product of the veteran's service-connected psychiatric disorder and the approximate cause of the lung cancer that led to his death. The appellant submitted an Internet article, which included a 1969 tobacco industry document from Phillip Morris on the reasons why people smoke. According to the report, more responsive, more arousable, more anxious people are more likely to smoke cigarettes; more cigarette smoking is found among people who are exposed to pressures and crises; and that smokers smoke more during more stressful moments of their day or during more stressful period of their lives. The appellant's representative asserted that these observations are consistent with the veteran's combat experiences and psychiatric condition. He noted that, at entry into service, the veteran reported smoking 8 to 10 cigarettes a day, less than the 2 packs a day he reported in a 1980 VA hospital report. They conceded that the veteran did smoke before he entered service. They also maintained that service medical records show X-ray evidence of an old scar, which they claim is the onset of cancer or was a precancerous condition that occurred while the veteran was on active duty. The appellant testified that she first met the veteran in 1951, that they were married in 1952, and that the veteran was smoking a pack of cigarettes a day. She admitted that over the 28 1/2 years that they

- 17 


were married before his death, the veteran's smoking increased over the course of the years and that he smoked most often when he was nervous or anxious, which was most of the time. The veteran talked about quitting smoking. She indicated that he was going to VA for treatment before she met him. The veteran was diagnosed with lung cancer in August 1980 and passed away in January 1981. The appellant related that the veteran had been hospitalized for his psychiatric disorder in Sun Valley, Idaho for a year before discharge and that he had reported that they gave him two beers a day and all the cigarettes he wanted, but she did not know whether he increased his smoking habit at that time because of the ready availability of cigarettes. She further testified that no physician had indicated that the veteran's increased smoking was due to his service-connected psychiatric disorder and that
I
prior to being diagnosed with lung cancer in August 1980, the veteran did not have any other type of symptoms related to a respiratory disorder during the time she knew him. Her representative indicated that back in the 1940s the veteran went to a doctor for an acute upper respiratory infection and in the 1970s he was treated for emphysema. The appellant stated that the veteran received all his medical treatment from VA.

It is clear in this case that the veteran smoked before service and continued to smoke after separation from service. In fact, he continued to smoke cigarettes for more than 36 years after his discharge from service. In this case, all medical opinions indicate the relationship between the veteran's cigarette smoking during service and lung cancer is not plausible. The veteran smoked for at least 39 years, possibly longer, with only two of those years coinciding with his military service. Therefore, the overwhelming majority of the cigarette smoking occurred when he was not in the military. The medical opinions clearly state it is not likely smoking during service caused the veteran's lung cancer.

The December 2004 VA respiratory examiner noted that the veteran had started smoking prior to entering the military and was smoking in the range of a half a pack per day. Subsequently, he was qiagnosed with psychoneuroses in service, for which

- 18 


he was initially service-connected at 50 percent disabling and gradually lowered to 10 percent disabling. After his period of service, the veteran eventually increased smoking until just before he was diagnosed with lung cancer. The veteran had been smoking up to two packs per day. The examiner indicated that the medical. evaluations in the claims file do not specifically state much in the way of the veteran's smoking habits other than already described. Service medical records do not relate smoking as the veteran's outlet for his anxiety. They specifically refer to alcohol use, getting drunk once per month, rather than smoking. The examiner added that there are many reasoI).S for which the veteran could have increased his smoking habit and it was not likely that it would be solely due to his period in the military. If the veteran was solely dependent on nicotine, the examiner indicated that the veteran could have been treated with nicotine patches or tobacco chew other than smoking. The approximate cause of the veteran's lung cancer was the carcinogens within the smoke from the cigarettes.

Therefore, it was the opinion of the examiner that it is not at least as likely as not that the veteran's lung cancer was related in any other way to his active military duty. The veteran did not have evidence of lung cancer while he was in the military or any of its sequela. The fact that the veteran developed lung cancer so many years after his military service with a strong history of smoking shows that it was most likely related to his history of smoking. He concluded that it should be considered not at least as likely as not that the veteran's service-connected psychoneuroses and anxiety state caused him to increase his smoking habit. It also should be considered not at least as likely as not that the veteran acquired a dependence on nicotine during service as he started smoking prior to entrance into service and it should be considered not at least as likely as not that nicotine dependence, the approximate cause of the lung cancer, occurred after his period of service. It should be considered not at least as likely as not that the veteran's lung cancer is related in any other way to his active military duty.

- 19 


Similarly, the February 2005 VA psychiatric examiner noted that there was a discharge note in the service medical records that the veteran was smoking 8 to 10 cigarettes per day at that time. A July 1957 VA examination reflects that the veteran got drunk once a month. A 1980 VA hospital discharge summary reflected a past heavy alcohol consumption history and an 80-pack year history of smoking. After review of the medical records both from service and after service, the VA psychiatrists opined that it is medically not as likely as not that the veteran's service-connected psychoneurosis led to his increased smoking leading to the lung cancer and brain metastasis and death. There is insufficient evidence in the claims file to support this contention. The VA psychiatrist did not believe that collaboration can be made adequate to support the appellant's contention that the veteran's service-connected psychoneurosis led to the veteran's increased smoking, which all ultimately led to his death.

The appellant submitted an Internet article about the reasons why people smoke. Although this information generally may support her claim, the Board does not assign this type of evidence much weight. Medical treatise evidence, however, can provide important support when combined with an opinion of a medical professional. Mattern v. West, 12 Vet. App. 222,228 (1999). But that is not the case here. Thus, the Board concludes that this information would be insufficient to establish the required medical nexus opinion.

It must be noted that neither the appellant nor her representative possess the requisite medical training or knowledge to render probative medical opinions. Therefore, to the extent their arguments contain opinions as to the etiology of any of the lung cancer that caused the veteran's death, or the medical effect of cigarette smoking during service on the subsequent development of lung cancer, this is simply not competent or persuasive evidence. Rather, medical evidence is needed to that effect. See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that laypersons are not

- 20


competent to offer medical opinions). Thus, their testimony and statements do not establish the required evidence needed, and the claim must be denied.

The Board considered the benefit of a doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim; the doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence sufficient to reopen the appellant's claim for service connection for the cause of the veteran's death has been received and the claim is reopened. To this extent, the appeal is granted.

Service connection for the cause of the veteran's death is denied.

A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

- 21 




